     Case 3:20-cv-00563-MMD-CLB Document 18 Filed 07/30/21 Page 1 of 1



1                             UNITED STATES DISTRICT COURT

2                                    DISTRICT OF NEVADA

3                                                   ***

4     AMANDA MARTIN,                                          3:20-cv-00563-MMD-CLB
                                                     Case No. 3:20-CV-0562-MMD-CLB
5                                      Plaintiff,    ORDER GRANTING MOTION TO
                                                     WITHDRAW AS COUNSEL
6           v.
                                                     [ECF No. 13]
7     MARKCO VELAZQUEZ,
8                                   Defendant.
9

10         Before the Court is Defendant Markco Velazquez’s (“Velazquez”) motion to extend

11   time to find a lawyer. (ECF No. 17.) Because Velazquez’s answer is due on August 2,

12   2021, the Court construes Velazquez’s motion as a motion to extend time to file an answer

13   and GRANTS the motion. Velazquez did not request a date certain for his extension of

14   time; therefore, the Court will grant Velazquez an extension of time to September 2, 2021

15   to file an answer or other responsive pleading. An answer or other responsive pleading

16   shall be due on September 2, 2021 regardless of whether Velazquez has retained

17   counsel or is representing himself pro se.

18                 July 30, 2021
           DATED: ______________.
                                                                   ______
19                                             UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28
